PER CURIAM.
We deny the petition for writ of certio-rari on the merits as to petitioner’s claim that the circuit court departed from the essential requirements of law when it denied his petition for writ of mandamus. However, because petitioner’s claim constituted a collateral criminal proceeding within the meaning of section 57.085(10), Florida Statutes, the trial court improperly imposed liens upon petitioner’s inmate trust account for payment of court costs and fees. See Cox v. Crosby, 31 Fla. L. Weekly D310, — So.2d -, 2006 WL 176681 (Fla. 1st DCA Jan. 26, 2006), rev. granted sub nom., McDonough v. Cox, 924 So.2d 809 (Fla.2006).
Accordingly, we grant the petition for writ of certiorari to the extent it challenges the order imposing a lien for the payment of court costs and fees incurred in the mandamus proceedings before the circuit court, and quash that order. We likewise grant petitioner’s motion for review of the circuit court’s appellate indi-gency order, and quash the portion of that order imposing a lien. The trial court should direct the reimbursement of any funds that have been withdrawn from petitioner’s account to satisfy the improper lien orders.
KAHN, HAWKES, and THOMAS, JJ., concur.